Title: Advertisement for Wagons, 26 April 1755
From: Franklin, Benjamin
To: 


Advertisement
Lancaster, April 26, 1755.
Whereas 150 Waggons, with 4 Horses to each Waggon, and 1500 Saddle or Pack-Horses are wanted for the Service of his Majesty’s Forces now about to rendezvous at Wills’s Creek; and his Excellency General Braddock hath been pleased to impower me to contract for the Hire of the same; I hereby give Notice, that I shall attend for that Purpose at Lancaster from this Time till next Wednesday Evening; and at York from next Thursday Morning ’till Friday Evening; where I shall be ready to agree for Waggons and Teams, or single Horses, on the following Terms, viz.
1st. That these shall be paid for each Waggon with 4 good Horses and a Driver, Fifteen Shillings per Diem: And for each able Horse with a Pack-Saddle or other Saddle and Furniture, Two Shillings per Diem. And for each able Horse without a Saddle, Eighteen Pence per Diem.
2dly, That the Pay commence from the Time of their joining the Forces at Wills’s Creek (which must be on or before the twentieth of May ensuing) and that a reasonable Allowance be made over and above for the Time necessary for their travelling to Wills’s Creek and home again after their Discharge.

3dly, Each Waggon and Team, and every Saddle or Pack Horse is to be valued by indifferent Persons, chosen between me and the Owner, and in Case of the Loss of any Waggon, Team or other Horse in the Service, the Price according to such Valuation, is to be allowed and paid.
4thly, Seven Days Pay is to be advanced and paid in hand by me to the Owner of each Waggon and Team, or Horse, at the Time of contracting, if required; and the Remainder to be paid by General Braddock, or by the Paymaster of the Army, at the Time of their Discharge, or from time to time as it shall be demanded.
5thly, No Drivers of Waggons, or Persons taking care of the hired Horses, are on any Account to be called upon to do the Duty of Soldiers, or be otherwise employ’d than in conducting or taking Care of their Carriages and Horses.
6thly, All Oats, Indian Corn or other Forage, that Waggons or Horses bring to the Camp more than is necessary for the Subsistence of the Horses, is to be taken for the Use of the Army, and a reasonable Price paid for it.
Note. My Son William Franklin, is impowered to enter into like Contracts with any Person in Cumberland County.
B. Franklin.
 
To the Inhabitants of the Counties of Lancaster, York, and Cumberland.
Friends and Countrymen,

Being occasionally at the Camp at Frederic a few Days since, I found the General and Officers of the Army extreamly exasperated, on Account of their not being supply’d with Horses and Carriages, which had been expected from this Province as most able to furnish them; but thro’ the Dissensions between our Governor and Assembly, Money had not been provided nor any Steps taken for that Purpose.
It was proposed to send an armed Force immediately into these Counties, to seize as many of the best Carriages and Horses as should be wanted, and compel as many Persons into the Service as would be necessary to drive and take care of them.
I apprehended that the Progress of a Body of Soldiers thro’ these Counties on such an Occasion, especially considering the Temper they are in, and their Resentment against us, would be attended with many and great Inconveniencies to the Inhabitants; and therefore more willingly undertook the Trouble of trying first what might be done by fair and equitable Means.
The People of these back Counties have lately complained to the Assembly that a sufficient Currency was wanting; you have now an Opportunity of receiving and dividing among you a very considerable Sum; for if the Service of this Expedition should continue (as it’s more than probable it will) for 120 Days, the Hire of these Waggons and Horses will amount to upwards of Thirty thousand Pounds, which will be paid you in Silver and Gold of the King’s Money.
The Service will be light and easy, for the Army will scarce march above 12 Miles per Day, and the Waggons and Baggage Horses, as they carry those Things that are absolutely necessary to the Welfare of the Army, must march with the Army and no faster, and are, for the Army’s sake, always plac’d where they can be most secure, whether on a March or in Camp.
If you are really, as I believe you are, good and loyal Subjects to His Majesty, you may now do a most acceptable Service, and make it easy to yourselves; for three or four of such as cannot separately spare from the Business of their Plantations a Waggon and four Horses and a Driver, may do it together, one furnishing the Waggon, another one or two Horses, and another the Driver, and divide the Pay proportionably between you. But if you do not this Service to your King and Country voluntarily, when such good Pay and reasonable Terms are offered you, your Loyalty will be strongly suspected; the King’s Business must be done; so many brave Troops, come so far for your Defence, must not stand idle, thro’ your backwardness to do what may be reasonably expected from you; Waggons and Horses must be had; violent Measures will probably be used; and you will be to seek for a Recompence where you can find it, and your Case perhaps be little pitied or regarded.
I have no particular Interest in this Affair; as (except the Satisfaction of endeavouring to do Good and prevent Mischief) I shall have only my Labour for my Pains. If this Method of obtaining the Waggons and Horses is not like to succeed, I am oblig’d to send Word to the General in fourteen Days; and I suppose Sir John St.Clair the Hussar, with a Body of Soldiers, will immediately enter the Province, for the Purpose aforesaid, of which I shall be sorry to hear, because I am, very sincerely and truly your Friend and Well-wisher,
B. Franklin
 Endorsed: Benja. Franklin Esqr. Advertisemt abt. Waggons Apr. 26. 1755.
